8DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Almoholt (US Patent Publication No. 2017/0235386) in .
With reference to claim 1, Almoholt discloses an electronic
device (100) (see paragraph 15; Figs. 1, 2) comprising:
	a processing unit (190) configured to execute first processing (410-412) for detecting a detection target (finger; see paragraph 21) based on an output signal of a capacitive sensor (134) (see paragraphs 52-53; Figs. 2, 10); and
a processing unit (190) configured to execute second processing (420-450) using radio by causing an alternating magnetic flux to be emitted from a coil (220) connected to an electromagnetic coupling wireless module (212) (see paragraphs 20-21, 24; Fig. 2) and arranged close to the capacitive sensor (230) (see paragraphs 20, 22; Fig. 2), wherein the processing unit controls operation of the second processing (420-450) (see paragraphs 54-57; Fig. 10) according to an operating state of the first processing (410-412) (see paragraphs 52-53; Fig. 10), and
wherein the coil (220) of the electromagnetic coupling wireless module is disposed around the capacitive sensor (230) (see paragraph 22; Fig. 2), and wherein the coil (220) overlaps the capacitive sensor (230) (see paragraph 45; Fig. 4).
While disclosing the processing unit as recited, Almoholt fails to disclose the usage of a first and second processing unit for preforming the 
Tenuta discloses a first processing unit (314) configured to execute first processing for detecting a detection target based on an output signal of a capacitive sensor (306) (see paragraphs 36, 40; Figs. 3A-C); and a second processing unit (312) configured to execute second processing using radio by causing an alternating magnetic flux to be emitted from a coil (308, 310) connected to and arranged close to the capacitive sensor (see paragraphs 35, 38; Fig. 3A-C). Tenuta further discloses that the capacitive sensor (314) and the coil (308, 310) are arranged in positions corresponding to an opening (106) without being covered with metal in a chassis of the electronic device (see paragraph 28; Fig. 1).
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Tenuta to be carried out in a device containing a single processor which handles first and second processing similar to that which is taught by Almoholt as an alternative configuration of the processors (see Tenuta; paragraph 33) to thereby provide an electronic device which allows for accurate detection of user input while maintaining an acceptable signal-to-noise ratio and/or low error probability in interpreting input (see Tenuta; paragraph 37).  Further 
While Almoholt and Tenuta disclose all that is required as explained above, wherein Tenuta discloses that the touchpad along with the capacitive sensor and coil are formed in the same area of the tactile input device (106), there fails to be specific disclosure of the capacitive sensor and coil being arranged adjacent the touchpad as recited.
Midorikawa discloses a touchpad device (14a) contained within the housing of a laptop computer device (10) (see Fig. 1), wherein a fingerprint sensor (15) is positioned adjacent thereto (see paragraph 16; Fig. 1).
It would have been obvious to one of ordinary skill in the art to allow the arrangement of the capacitive sensor and the coil similar to that which is taught by Almoholt and Tenuta to be arranged with respect to the touchpad similar to that which is taught by Midorikawa in order to thereby further reduce noise in the electronic device (see Tenuta; paragraph 28).



With reference to claim 2, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 1, wherein Almoholt further discloses that the processing unit controls whether to emit the alternating magnetic flux from the coil (see paragraphs 26, 54-55; Figs. 2, 10).

With reference to claim 3, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 2, wherein Almoholt further discloses that the processing unit controls the alternating magnetic flux to be emitted from the coil in response to completion of the first processing (see paragraphs 26, 54-55; Figs. 2, 10).

With reference to claim 4, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 3, wherein Almoholt further discloses that the processing unit controls the alternating magnetic flux not to be emitted from the coil when the first processing is started (in teaching that the coil is not activated until after first processing is complete; see paragraphs 53-54; Fig. 10).
While disclosing the processing unit controls the coil to not be emitted when the first process is started as explained above, there fails to be 
Tenuta discloses that the second processing unit (312) controls the alternating magnetic flux not to be emitted from the coil (308, 310) when the first processing is started (see paragraph 41), and the first processing unit (314) starts the first processing after the second processing unit controls the alternating magnetic flux not to be emitted from the coil (see paragraph 41).
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Tenuta to be carried out in a device to that which is taught by Almoholt to thereby provide an electronic device which allows for accurate detection of user input while maintaining an acceptable signal-to-noise ratio and/or low error probability in interpreting input (see Tenuta; paragraph 37).

With reference to claim 5, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 4, however fails to disclose processing based on a predetermined time as recited.
Tenuta discloses an electronic device (100) having a first processing unit (314) for processing output signals of a capacitive sensor (306) (see paragraphs 40; Figs. 3A-C), and a second processing unit (312) for 
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Tenuta to be carried out in a device to that which is taught by Almoholt to thereby provide an electronic device which allows for accurate detection of user input while maintaining an acceptable signal-to-noise ratio and/or low error probability in interpreting input (see Tenuta; paragraph 37).

With reference to claim 6, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 5, and while Almoholt discloses the processing unit as explained above, there fail to be disclosure of alternately performing the first and second process alternately as recited.
Tenuta further discloses that the first processing unit (314) and the second processing unit (312) execute the first processing and the second processing alternately under a predetermined condition (see paragraph 41).


With reference to claim 12, Almoholt discloses a method comprising:
providing a coil of an electromagnetic coupling wireless module disposed around a capacitive sensor, wherein the coil overlaps the capacitive sensor; 
executing first processing (410-412), by a processing unit (190), for detecting a detection target (finger; see paragraph 21) based on an output signal of the capacitive sensor (134) (see paragraphs 52-53; Figs. 2, 10); and
executing second processing (420-450), by a processing unit (190), using radio by causing an alternating magnetic flux to be emitted from the coil (220) connected to an electromagnetic coupling wireless module (212) (see paragraphs 20-21, 24; Fig. 2) and arranged close to the capacitive sensor (230) (see paragraphs 20, 22; Fig. 2), wherein the processing unit controls operation of the second processing (420-450) (see paragraphs 54-
While disclosing the processing unit as recited, Almoholt fails to disclose the usage of a first and second processing unit for preforming the processing functions as recited. 
Tenuta discloses a first processing unit (314) configured to execute first processing for detecting a detection target based on an output signal of a capacitive sensor (306) (see paragraphs 36, 40; Figs. 3A-C); and a second processing unit (312) configured to execute second processing using radio by causing an alternating magnetic flux to be emitted from a coil (308, 310) connected to and arranged close to the capacitive sensor (see paragraphs 35, 38; Fig. 3A-C). Tenuta further discloses that the capacitive sensor (314) and the coil (308, 310) are arranged in positions corresponding to an opening (106) without being covered with metal in a chassis of the electronic device (see paragraph 28; Fig. 1).
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Tenuta to be carried out in a device containing a single processor which handles first and second processing similar to that which is taught by Almoholt as an alternative configuration of the processors (see Tenuta; paragraph 33) to thereby provide an electronic device which allows for accurate detection of 
While Almoholt and Tenuta disclose all that is required as explained above, wherein Tenuta discloses that the touchpad along with the capacitive sensor and coil are formed in the same area of the tactile input device (106), there fails to be specific disclosure of the capacitive sensor and coil being arranged adjacent the touchpad as recited.
Midorikawa discloses a touchpad device (14a) contained within the housing of a laptop computer device (10) (see Fig. 1), wherein a fingerprint sensor (15) is positioned adjacent thereto (see paragraph 16; Fig. 1).
It would have been obvious to one of ordinary skill in the art to allow the arrangement of the capacitive sensor and the coil similar to that which is taught by Almoholt and Tenuta to be arranged with respect to the touchpad similar to that which is taught by Midorikawa in order to thereby further reduce noise in the electronic device (see Tenuta; paragraph 28).

With reference to claim 13, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 12, wherein Almoholt further discloses that the processing unit controls whether to emit the alternating magnetic flux from the coil (see paragraphs 26, 54-55; Figs. 2, 10).

With reference to claim 14, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 13, wherein Almoholt further discloses that the processing unit controls the alternating magnetic flux to be emitted from the coil in response to completion of the first processing (see paragraphs 26, 54-55; Figs. 2, 10).

With reference to claim 15, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 14, wherein Almoholt further discloses that the processing unit controls the alternating magnetic flux not to be emitted from the coil when the first processing is started (in teaching that the coil is not activated until after first processing is complete; see paragraphs 53-54; Fig. 10).


Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almoholt, Tenuta, and Midorikawa as applied to claim 1 or 12 above, and further in view of Thompson et al. (US Patent Publication No. 2017/0220842; hereinafter Thompson).
With reference to claim 7, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 1, and while disclosing the usage of a capacitive sensor fail to specifically disclose the capacitive sensor as a fingerprint sensor as recited.
Thompson discloses an input device (100) able to detect user input by way of a sensor (102) (see paragraph 36 Fig. 1), and a processing system (104) coupled to the sensor and configured to detect input in the sensing region (see paragraph 49), wherein the sensor (102) is capacitive sensor (see paragraph 37) for detecting fingerprint (see paragraph 56; Fig. 2B); and the first processing unit performs fingerprint authentication by detecting the fingerprint based on an output signal of the fingerprint sensor (see paragraphs 33, 56).
It would have been obvious to one of ordinary skill in the art to allow the usage of a fingerprint detection by usage of a capacitive sensor similar to that which is taught by Thompson, to be carried out in a device similar to that which is taught by Almoholt and Tenuta to thereby provide user authentication for the input device (see Thompson; paragraphs 6-7).
claim 19, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 12, and while disclosing the usage of a capacitive sensor fail to specifically disclose the capacitive sensor as a fingerprint sensor as recited.
Thompson discloses an input device (100) able to detect user input by way of a sensor (102) (see paragraph 36 Fig. 1), and a processing system (104) coupled to the sensor and configured to detect input in the sensing region (see paragraph 49), wherein the sensor (102) is capacitive sensor (see paragraph 37) for detecting fingerprint (see paragraph 56; Fig. 2B).
It would have been obvious to one of ordinary skill in the art to allow the usage of a fingerprint detection by usage of a capacitive sensor similar to that which is taught by Thompson, to be carried out in a device similar to that which is taught by Almoholt and Tenuta to thereby provide user authentication for the input device (see Thompson; paragraphs 6-7).

With reference to claim 20, Almoholt, Tenuta, and Midorikawa disclose all that is required as explained above with reference to claim 19, and while disclosing the usage of a capacitive sensor fail to specifically disclose a first processing unit performs fingerprint authentication as recited.
Thompson discloses an input device (100) able to detect user input by way of a sensor (102) (see paragraph 36 Fig. 1), and a processing system (104) coupled to the sensor and configured to detect input in the sensing 
It would have been obvious to one of ordinary skill in the art to allow the usage of a fingerprint detection by usage of a capacitive sensor similar to that which is taught by Thompson, to be carried out in a device similar to that which is taught by Almoholt and Tenuta to thereby provide user authentication for the input device (see Thompson; paragraphs 6-7).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Almoholt, Tenuta, and Midorikawa as applied to claim 16 above, and further in view of Chang (US Patent Publication No. 2014/0247238).
With reference to claim 16, Almoholt and Chang disclose all that is required as explained above with reference to claim 15, and while Almoholt discloses that the processing unit controls the coil to not be emitted when the first process is started as explained above, there fails to be disclosure that the first process unit starts after the second processing unit controls the flux not to be emitted as recited.

It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Chang to be carried out in a device containing a single processor which handles first and second processing similar to that which is taught by Almoholt as an alternative configuration of the processors (see Chang; paragraph 42) to thereby provide an electronic device which allows for reduction in processing time to determine accurate detection locations (see Chang; paragraph 37-38).

With reference to claim 17, Almoholt and Tenuta disclose all that is required as explained above with reference to claim 16, however fails to disclose processing based on a predetermined time as recited.
Tenuta discloses an electronic device (100) having a first processing unit (314) for processing output signals of a capacitive sensor (306) (see paragraphs 40; Figs. 3A-C), and a second processing unit (312) for processing detection signals of a wireless module (308, 310), wherein the 
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the first and second processes similar to that which is taught by Tenuta to be carried out in a device to that which is taught by Almoholt to thereby provide an electronic device which allows for accurate detection of user input while maintaining an acceptable signal-to-noise ratio and/or low error probability in interpreting input (see Tenuta; paragraph 37).

With reference to claim 18, Almoholt and Tenuta disclose all that is required as explained above with reference to claim 17, and while Almoholt discloses the processing unit as explained above, there fail to be disclosure of alternately performing the first and second process alternately as recited.
Tenuta further discloses that the first processing unit (314) and the second processing unit (312) execute the first processing and the second processing alternately under a predetermined condition (see paragraph 41).
It would have been obvious to one of ordinary skill in the art to allow for the usage of a first and second processor for carrying out the .


Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda et al. (US 2011/0216032) teaches a position detection apparatus including a first and a second processing unit for processing capacitive signals and electromagnetic signals, respectively (see abstract; paragraphs 22-26; Fig. 2).
Chen et al. (US 2011/0298748) teaches an input apparatus with integrated detection sections of electromagnetic and capacitive sensor type, each having an individual processing unit (see abstract; paragraphs 18; Fig. 1).
Nelson et al. (US 2014/0333328) teaches a fingerprint sensor adjacent a touch input surface not covered by metal (see paragraphs 118-120, 124-132, Figs. 13-15, 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625